DETAILED ACTION
	This Office Action is in response to the amendments and remarks filed 06/28/2022.  The current status of the claims is as follows:
	Claims 1-9 and 11-16 are pending.
	Claims 1-9 and 11-16 have been amended.
	Claim 10 has been cancelled.

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 06/28/2022, with respect to the rejection(s) of claims 1, 15, and 16 under 35 USC 103 with regards to the subject matter previously presented in now cancelled claim 10 and incorporated by amendment to claims 1, 15, and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eleftheriou et al. (US 2014/0330817 A1), Benedict (US 2018/0322052 A1), and Ellard (US 2014/0181374 A1).
The Examiner acknowledges Applicant’s traversal of OFFICIAL NOTICE applied to claim 2.  In response to the newly amended version of the claim, a rejection over Eleftheriou et al. (US 2014/0330817 A1), Benedict (US 2018/0322052 A1), Ellard (US 2014/0181374 A1), and Sehgal et al. (US 2017/0004082 A1).  The Examiner also notes Dighe et al. (US 10,216,416 B1), Baderdinni et al. (US 2014/0223094 A1), Pundir et al. (US 2016/0077744 A1), Anderson (US 2004/0210795 A1), and Dash (US 2013/0226870 A1) which demonstrate the prevalence of write acknowledgments within remote storage and caching systems.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. (US 2014/0330817 A1) in view of Benedict (US 2018/0322052 A1) and Ellard (US 2014/0181374 A1).
Regarding Claim 1, Eleftheriou teaches:	
An information processing device comprising: 	
a data processing section configured to: control a data recording process on a library, wherein the library includes a data storage section of an archive device;	 - [Eleftheriou [0007] and [0071]-[0080] discloses a caching system for a tape server (a library on an archive device) that [0110] writes data from the cache to the archive based on a replacement policy.]
 save first record data in a local cache section in response to a data recording request form an external device to the library; […] - [Eleftheriou [0007] and [0071]-[0080] discloses a caching system for a tape server (a library on an archive device) that [0110] writes data from the cache to the archive based on a replacement policy.]
Eleftheriou fails to disclose the specifics of the caching and writeback required by the claims; however, Benedict teaches:	
measure an elapsed time after the first record data is saved in the local cache section; record the first record data into the library from the local cache section in a case where the elapsed time exceeds a determined postponement time; - [Benedict Fig. 3, [0021]-[0023], and [0039]-[0042] demonstrates caching data for storage into a local cache, and monitoring the age of the cached data. Where data that surpasses a predetermined age is assigned for deferred writeback from the cache to the storage. See also [0048]-[0049].]
Both Eleftheriou and Benedict teach systems dealing with the caching and storing of data.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Eleftheriou in view of Benedict as utilizing the deferred write-back policies of Benedict can improve overall efficiency and performance by only writing during low activity time periods (see Benedict [0007]-[0008] and [0023]).
	Eleftheriou and Benedict teaches a deferred writeback method consistent with the claim but fail to disclose the determination of cache capacity; however, Ellard teaches:	
compare a data volume of second record data to be recorded in the local cache section with an available capacity of the local cache section; select specific data to be erased from the local cache section based on an erasure data selection algorithm in a case where a result of the comparison indicates that the data volume of the second record data exceeds the available capacity of the local cache section; and erase the selected specific data from the local cache section.	 - [Ellard Fig. 3A-B, [0041], and [0045] demonstrates a caching system that compares the available capacity of the cache to the to the amount of data requested to read or written from the main cache; and when insufficient capacity is available, data is selected to be discarded/evicted from the cache.]
Both Eleftheriou/ Benedict and Ellard represent systems dealing with the caching and storing of data.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Eleftheriou in view of Benedict; and further in view of Ellard as it represents a combination of known prior art elements according to known methods (the system of Eleftheriou/ Benedict utilizing the cache replacement handling of Ellard) to yield the predictable results of improving cache replacement efficiency and management.	
The reasons for obviousness in combining Eleftheriou, Benedict, and Ellard for claims 2-9 and 11-16 are the same as those applied for claim 1 above.

Claims 15 and 16 present method and program claims (respectively) that correspond to the device claim of claim 1; and claim the same elements.  As such, they are rejected in the same manner as demonstrated for claim 1 above.	
	
Regarding Claim 3, Benedict teaches:	
The information processing device according to claim 1, wherein in a case where re-access of the external device to the first record data is detected before the determined postponement time elapses after the first record data is saved in the local cache section, the data processing section configured to: reset the measurement of the elapsed time; and restart the measurement of the elapsed time after the re-access is completed.	 - [Benedict [0011], [0022], and [0040] disclose resetting the age time in response to a re-access of the cached data instance.]
	
Regarding Claim 4, Benedict teaches:	
The information processing device according to claim 1, wherein in a case where re-access of the external device to the first record data is detected at a time of execution of the data recording process to record the first record data from the local cache section into the library after the determined postponement time elapses, the data processing section is further configured to: stop the record of the first record data; and restart the measurement of the elapsed time after the re-access is completed.	 - [Benedict [0008] and [0026]-[0028] teaches that the writeback period is based upon cache activity levels, and thus if a re-access increases the activity level above the deferred writeback period threshold, writebacks would be suspended and elapsed time measurements would be reset in accordance with the corresponding accesses.]

Regarding Claim 5, Eleftheriou teaches:	
The information processing device according to claim 1, wherein the data processing section is further configured to generate directory information indicating a data structure of the first record data saved in the library as information that is referenceable by the external device. - [Eleftheriou [0006]-[0007] demonstrates the use of index information that indicates the location and availability of data stored on the devices.]
	
Regarding Claim 6, Benedict teaches:	
The information processing device according to claim 1, wherein the determined postponement time includes a time that is pre-specified based on one of a data unit or a data type unit of the first record data. - [Benedict [0022]-[0023] teach that the maximum age value is predetermined by the controller.  The examiner notes that the claim does not clarify what constitutes a "data unit", whether it is some amount/size of data or whether it is a unit that stores data (i.e. a unit of the storage system). ]

Regarding Claim 7, Benedict teaches:	
The information processing device according to claim 1, wherein the data processing section is further configured to: generate cache management data in which management information for each data recorded in the local cache section is recorded; and save the cache management data in a memory.	 - [Benedict [0029], [0036] and [0046] demonstrate a cache table which is utilized to track the age and status of each cache entry and used to determine if the entry is eligible for write-back.]
	
Regarding Claim 8, Benedict teaches:	
The information processing device according to claim 7, wherein the data processing section is further configured to record a library recording start permission flag indicating whether or not the determined postponement time has elapsed in the cache management data for each data recorded in the local cache section.  - [Benedict [0029], [0036] and [0046] demonstrate a cache table which is utilized to track the age and status of each cache entry and used to indicate if the entry is eligible for write-back.]
	
Regarding Claim 9, Benedict teaches:	
The information processing device according to claim 7, wherein the data processing section is further configured to record an attribute identifier indicating whether or not transfer of the first record data to the library and record of the first record data into the library is completed in the cache management data for each data recorded in the local cache section.	 - [Benedict [0029], [0036] and [0046] demonstrates that the cache table also indicates dirty/clean status which is an indication of whether or not the data has been successfully stored in the library.]

Regarding Claim 11, Ellard teaches:	
 The information processing device according to claim 1, wherein the data processing section is further configured to: determine whether or not the first record data that has been transferred to the library and the first record data that is recorded in the library exists in the local cache section; and select the specific data to be erased based on the elapsed time after being saved in the local cache section in a case where the first record data that has been transferred to and recorded in the library exists in the local cache section, wherein the elapsed time of the selected specific data is longest among data saved in the local cache section.	 - [Ellard Fig. 3B, [0029], [0032], [0041], and [0045]. Where the system selects clean data for eviction (i.e. records that have been recorded to the library but exist in the cache as well), and may use LRU, LFU, or CAR replacement algorithms. Thus a clean first record data that is the least recently used may be selected.]
		
Regarding Claim 12, Ellard teaches:	
The information processing device according to claim 1, wherein the data processing section is further configured to: determine whether or not the first record data that has been transferred to and recorded in the library exists in the local cache section; determine whether or not the second record data which is currently transferred to the library and recorded in the library exists in the local cache section in a case where the first record data that has been transferred to the library and recorded in the library does not exist in the local cache section; and select, as the specific data to be erased, the second record data, in a case where the second record data which is currently transferred to the library and recorded in the library exists in the local cache section, after completion of the transfer of the second record data to the library. - [Ellard Fig. 3B, [0029], [0032], [0041], and [0045]. Where a clean second record data that is the least recently used may be selected.]
		


Regarding Claim 13, Ellard teaches:	
 The information processing device according to claim 1, wherein the data processing section is further configured to: determine whether or not the first record data that has been transferred to the library and recorded in the library at a first time exists in the local cache section; determine whether or not the second record data which is currently transferred to and recorded in the library at a second time exists in the local cache section in a case where the first record data does not exist in the local cache section; and select and erase third record data based on an application of the erasure data selection algorithm in a case where the second record data does not exist in the local cache section.	 - [Ellard Fig. 3B, [0029], [0032], [0041], and [0045]. As above, where a record that is neither the first nor second may be selected based upon the replacement policy.]
	
Regarding Claim 14, Ellard teaches:	
The information processing device according to claim 13, wherein the erasure data selection algorithm includes one of First-in First-Out (FIFO) or least recently used (LRU).	 - [Ellard  [0032] as above.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. (US 2014/0330817 A1) in view of Benedict (US 2018/0322052 A1) and Ellard (US 2014/0181374 A1) as applied to claim 1 above, and further in view of Sehgal et al. (US 2017/0004082 A1).
Regarding Claim 2, Eleftheriou, Benedict, and Ellard teach a deferred writeback method consistent with claim 1, but fail to disclose write acknowledgments as required by the claim.  They are silent on “output a completion notification that indicates that the data recording process is completed to the external device after the first record data is saved in the local cache section.” However, Sehgal [0005], Fig. 3A, and corresponding paragraphs demonstrates caching systems which return a write acknowledgment to the host in response to data being stored in the cache.
	The reasons for obviousness for combining Eleftheriou, Benedict, and Ellard are the same as those applied for claim 1 above.  It would further have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Eleftheriou, Benedict, and Ellard further in view of Sehgal to utilize write acknowledgments for the caching of the record data as it improves the reliability and consistency of the storage system by allowing the host/external device to continue execution without waiting for full write-through acknowledgments to continue execution (See also Sehgal [0002]-[0004], and [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138